Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 1 of 22 PageID: 1160




Jeffrey C. Hoffman
Windels Marx Lane & Mittendorf LLP
156 West 56th Street
New York, NY 10019
T. 212.237.1000
jhoffman@windelsmarx.com

Timothy C. Parlatore
Maryam N. Hadden
Parlatore Law Group LLC
One World Trade Center, Suite 8500
New York, NY 10007
Tel.: 212-679-6312 | Fax: 212-202-4787
timothy.parlatore@parlatorelawgroup.com
maryam.hadden@parlatorelawgroup.com

Attorneys for Defendant Paul Parmar

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

----------------------------------------------x
UNITED STATES OF AMERICA,                         Case No.: 18-cr-00735-MCA

               v.

PAUL PARMAR,
                 Defendant.
---------------------------------------------x

        MEMORANDUM OF LAW IN SUPPORT OF REPLY TO THE
              GOVERNMENT’S OPPOSITION BRIEF

                            PRELIMINARY STATEMENT 1



1
  Mr. Parmar recognizes that Reply papers are ordinarily restricted to 15 pages in
length. Due to the complexity of this case, the Government has consented to extend
the length to 22 pages.
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 2 of 22 PageID: 1161




      The Government’s Brief in Opposition fails to adequately address the factual

allegations raised by Mr. Parmar. Initially they argue that the issues raised should

not be addressed in the pretrial stage. The Government then shifts to pointing out

that Mr. Parmar, who is constrained to make his arguments without reference to the

record of the Grand Jury, is unable to cite to specific instances in the record. Finally,

in the context of both the forfeiture and the motion for disqualification, the

Government side steps the issues completely.

 THE INDICTMENT MUST BE DISMISSED AS VENUE DOES NOT LIE
           WITHIN THE DISTRICT OF NEW JERSEY

       The Government’s response relies upon the pre-trial stage of the proceedings

and alleges that additional evidence will be presented at trial as to venue. Further,

the Government asserts that the Indictment’s allegations in their current form satisfy

venue pleading standards because the Indictment uses the words “New Jersey.” The

law, however, requires that there be at least one overt act alleged in order to support

venue for a conspiracy. See e.g., United States v. Birks, 2008 U.S. Dist. LEXIS

71721, *8 (N.J. Dist. Ct. 2008) (proceedings stayed for the Government to seek a

superseding indictment to clarify overt acts and venue as well as dates alleged). The

Government’s claims in opposition – that there is plenty of unspecified evidence to

support venue and that the Hazlet, New Jersey meeting will be among the overt acts

relied upon to establish venue at trial – appear to be seeking a variance from the

Indictment without actually coming out and saying so. When an amendment to an
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 3 of 22 PageID: 1162




Indictment – some change that alters the charging terms of the indictment – occurs,

it is a per se violation of the defendant’s Fifth Amendment rights; a variance, on the

other hand, is where the facts at trial are materially different from those in the

indictment and must be reviewed on a case-by-case basis for prejudice to the

defendant. United States v. Somers, 496 F.2d 723, 743-44 (3d Cir.), cert. denied,

419 U.S. 832 (1974).

      The Government’s reliance upon the alleged Hazlet, New Jersey meeting as

the sole pleaded overt act in support of venue, is a silent request for a variance

because they are already well aware that it will be impossible for them to establish

at trial that this meeting did, in fact, take place in New Jersey. The Government has

produced multiple documents in discovery which conclusively establish that there

was no meeting attended by Mr. Parmar as alleged in the Indictment in New Jersey

on July 29, 2016; attached hereto as Exhibit A are a series of emails produced by the

Government discussing the timing of a meeting with Mr. Parmar on that date in New

York. Thus, the Government is and has been well aware that the sole overt act

alleged in the Indictment to actually have taken place in New Jersey did not take

place in New Jersey at all. It is clear that the allegation of an overt act that the

Government knows it cannot establish at trial constitutes a variance from the

indictment; it is equally clear that this variance prejudices the defense, as it is the

sole allegation establishing venue in the District of New Jersey. Without that overt
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 4 of 22 PageID: 1163




act allegation, there is no evidence of venue in the Indictment. 2           While the

Government’s opposition downplays the significance of venue, it is for precisely this

reason that at least one overt act must be alleged to take place in a jurisdiction in

order to establish venue; so that the defendant, in accord with the dictates of the Fifth

Amendment, knows with what activity he is charged and what he must defend.

      Equally if not more significantly, in order for the Government to mention this

overt act in the language of the Indictment, it had to have been established in front

of the Grand Jury. As the Government’s own discovery makes it crystal clear that

no such meeting happened in Hazlet, New Jersey on July 29, 2016, that means that

false testimony must have been presented to the Grand Jury, either inadvertently or

intentionally. While the Government repeatedly downplays Mr. Parmar’s claims of

misconduct, relying upon the secrecy that understandably surrounds the Grand Jury

process to shield their conduct, this example proves the point. It is Mr. Parmar’s

position that without this overt act, the Indictment is deficient as to venue and must

be dismissed.

         THE GOVERNMENT’S PERSISTENT MISCONDUCT AND
    APPARENT MISLEADING OF THE GRAND JURORS MANDATES
                        DISMISSAL
      The Government has engaged in a pattern of persistent misconduct throughout



2
  While the Government’s response notes that several of the alleged conspirators had
residences in New Jersey (Opp. at p. 67, fn. 26), mere residence in a jurisdiction is
insufficient to confer venue.
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 5 of 22 PageID: 1164




these proceedings. As discussed in further detail supra the Grand Jury presentation

was impaired by the Government’s presentation of evidence supporting venue by

presenting an overt act – the meeting described as occurring in Hazlet, New Jersey

– that did not in fact occur in New Jersey at all. Significantly, the Government was

well aware that the facts as presented and eventually as alleged in the Indictment

were untrue.

      Additionally, it is apparent from the forfeiture allegation that the Government

must have presented false information concerning the alleged use of funds from the

Go-Private transaction to purchase properties that were purchased long before the

Go-Private transaction took place, as discussed in further detail infra. Further, the

forfeiture allegation reveals that the Government again misinformed the Grand

Jurors as to the specific bank accounts appropriately subject to forfeiture. The

misinformation as to the bank accounts, which the Government’s own exhibits trace

to an unrelated third party, is set forth in further detail infra. Likewise, the persistent

reliance upon emails stolen from a private domain – regardless of where

responsibility for the theft lies – is highly disturbing evidence of misconduct. While

this point is also discussed in further detail infra, it is raised briefly here as part of

the litany of improper acts committed by the Government.

       Additionally, the Government’s response makes it crystal clear that the case

presented to the Grand Jury claimed that Mr. Parmar and his coconspirators
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 6 of 22 PageID: 1165




artificially inflated revenue with the goal of inflating the value of the Company in

order to induce a buyer to purchase at the inflated value.          In doing so, the

Government misled the Grand Jury by representing that the value of the company

was, in fact, inflated. However, the Government’s production of documents in

discovery included a Duff & Phelps report, relied upon during the months leading

up to the Go Private Transaction, which shows the revenue considered by Duff &

Phelps was not actually inflated. Based on this non-inflated revenue, Duff & Phelps

found a value range for the company well above the actual sale price of the company,

which was effectuated at 266 million. Of that 266 million, 5 million was actually

paid by the company and only 50.4% of the balance was paid by the alleged victim.

The remaining 49.6% was paid by Mr. Parmar at the same price. The scheme as

described by the Government in its response is wholly contradicted by the

Government’s own document production; it is for these reasons that a review of the

Government’s apparent misconduct in the Grand Jury is essential and justifies

piercing the veil of secrecy that ordinarily surrounds Grand Jury proceedings.

      It is the cascade of activities, ranging from improprieties to actions that would

constitute criminal activity in the ordinary reading of the penal law, that raises the

level of misconduct to the extraordinarily high bar required to merit the extreme

remedies sought by the defense herein.
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 7 of 22 PageID: 1166




    COUNT ONE DOES NOT ALLEGE A SINGLE CONSPIRACY WITH A
                       UNIFORM GOAL
      The Government’s response to Mr. Parmar’s argument that Count One is

multiplicitous raises a confusing welter of issues surrounding the topic of value and

the conspiracy alleged by the Indictment. As an initial matter, the Government

claims both that the Indictment does not allege the usage of company funds for

personal gain 3 and that the actual value of the Company does not matter because

they need not prove reliance.       However, the Government also says that the

conspiracy “worked” because the Go Private Transaction closed at a price that “far

exceeded the true value.” See p. 72. Accordingly, the true value of the Company

does matter, as the Company cannot be said to have sold at an inflated price without

actual value being established. Yet the Government persists in its resistance to

recognizing the legitimacy of value as an issue 4, while simultaneously arguing that



3
  This claim, made by the Government at page 73, seems at variance with the
Indictment’s description of the goal of the conspiracy as being “for the defendants
to enrich themselves” and the inclusion in the forfeiture allegation of real properties
purchased before the Go Private Transaction concluded.
4
  Where the Government does address arguments relating to value, it is frequently
only to misunderstand them, as is the case with Mr. Parmar’s reference to the
Bankruptcy proceedings as a way to establish baseline value. The Government
comments on the sale price of the subsidiaries at auction which was, as is always the
case in bankruptcy auctions, quite low. Although the fact that a “pennies on the
dollar” price still led to assets valued at several million dollars may have some use,
what Mr. Parmar’s initial point actually referred to was the revenue representations
made in the auction materials – the Debtors’ own representation of their value at the
time of sale – not the amount fetched at auction in a proceeding at which no one
expects to either pay or receive full price.
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 8 of 22 PageID: 1167




the conspirators were enriching themselves by inflating the company’s value. The

value of the company on Jan 30th, 2017, is essential not just to the defense, but to the

Government’s efforts to prove its case as well, as no allegations of fraud can truly

be made without making a genuine effort to assess the true value of the company as

of the day of the Go Private. It defies belief that the Government asserts that it can

prove that the purported victims purchased their 50.4% interest in the company at an

inflated value without knowing, or even trying to assess, the real value.

      Further, while the Government goes on to claim that the conflicting date

ranges in the Indictment actually make sense because, for example, the conspiracy

was purportedly ongoing until September of 2017 so that the co-conspirators could

“conceal the fraud and continue to reap the benefits” (p. 75), they utterly fail to

address exactly how the separately situated conspirators were, in fact, “reaping

benefits” either before or after the January 2017 closing of the Go Private

Transaction. Mr. Parmar had paid the same allegedly inflated price per share as the

“victims,” which does not sound like a benefit.         Chivukula and Zaharis were

continuing in their corporate roles but, other than continuing to collect the same

salaries that they drew before the Go Private Transaction closed, it is unclear how

they were part of this unified front to conceal and benefit from the alleged fraud.

Nor is there any specific allegation as to Bakhshi’s conduct as part of this

“conspiracy” after January of 2017, despite the majority of the Government’s joint
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 9 of 22 PageID: 1168




response being addressed to Bakhshi’s claims. Indeed, this claim as to ongoing

concealment in the Government’s response appears to be directed solely at Mr.

Parmar’s alleged actions. Clearly, a single person cannot conspire with himself.

      Similarly, the Government claims that the May 2015 start date for the

conspiracy count is reasonable because “[t]he principal goal of the scheme was to

artificially and fraudulently inflate Company A’s value to make it a more attractive

acquisition or investment target; the defendants’ unlawful actions in 2015 (including

the sham acquisitions) helped them achieve that goal, which they realized later in

time in 2016 and 2017 through the Go-Private Transaction.” (p. 74). If there was a

conspiracy in 2015 to raise money for acquisitions of companies that turned out to

be fictitious, as the Government seems to allege, that would have been a separate

conspiracy from the one alleged to have begun with the introduction of the very

different go private deal in 2016. Nowhere in the Indictment (or in the opposition

papers) is there any indication that any action taken in 2015 was taken with the goal

stapled onto it by the Government; indeed, nothing in the Indictment or in any of the

thousands of pages of discovery that purportedly inform the defense of what is being

alleged indicates that a sale of the company was even a consideration by any of the

“conspirators” before Chinh Chu and his firm appeared and began making bids –

nearly a year after the conspiracy “began.”

      Thus, although the Government pays lip service to the elements required to
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 10 of 22 PageID: 1169




prove a single conspiracy with a unified goal, the majority of the points raised by the

defense remain unaddressed. At best, the Government’s response simply repeats the

still unsupported allegation that there was a unified conspiracy without considering

the inherent conflicts raised by their own claims and their own evidence. While the

Government will eventually be required to address the tremendous holes in its case

at trial, it seems remarkably irresponsible to clog the judicial system with matters

that could and should be addressed now.

            THE FORFEITURE PROVISION MUST BE STRUCK

      The Government relies upon a series of dissimilar cases from other

jurisdictions to support its argument that the forfeiture allegation is immune from

pre-trial dismissal and is, instead, solely a trial issue. In the course of making this

argument, the Government ignores the fact that a forfeiture allegation, as part of an

indictment, must be presented to the Grand Jury according to Department of Justice

guidelines. JM § 9-113.420. Moreover, the settlement of any forfeiture issues as

part of a plea-bargaining process is not only contemplated by Department of Justice

procedures (JM § 9-113.100 et seq,) but encouraged 5 – which argues against the

theory that forfeiture is to be determined only after the trial process has concluded

and is thus not ripe for consideration in a pre-trial motion.


5
 Indeed, JM § 9-113.106 specifically notes that “[d]elaying forfeiture considerations
until after the conclusion of the criminal case unnecessarily extends the
government's involvement with the defendant and diminishes its effectiveness.”
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 11 of 22 PageID: 1170




      Most interestingly, the Government included a footnote reference to the

purported reasoning behind the May 12, 2021, Forfeiture Bill of Particulars which

released from consideration two of the four real properties listed in the Indictment.

See Opp. at fn. 37. This footnote claims that the release was not connected to the

undeniable fact that one of the properties was purchased years before the allegedly

fraudulent scheme to defraud and the second property’s February 2016 purchase

could contradict the Government’s claim that the “conspirators” were attempting to

inflate the value 6 of the Company. Instead, the Government now claims that “due

to concerns regarding their value” the properties were not being pursued. As an

initial matter, this reasoning is patently incredible. One of the properties – which

has currently been seized by the Bankruptcy Debtors’ estate with the Government’s

cooperation – has a current buyer willing to pay 4.8 million dollars, which may well

be below its actual value. The other property is a 17,510 square foot home on several

acres of property which is also valued in the area of several million dollars.

      Further, the Government is presumed to have followed its own guidelines, set

forth by the Department of Justice under Justice Manual Title 9 § 9.111 et seq.,


6
  The contradiction between the timing of this property’s purchase and the
Government’s claimed theory as to the unified goal of the conspiracy is clear; if the
defendants were conspiring to artificially inflate the value of the Company in 2015
and 2016, the use of millions of dollars to purchase an apartment that was not a
corporate asset would deflate rather than inflate value, thus frustrating the purported
goal. In pointing this flaw in the Government’s theories out, Mr. Parmar does not in
any way concede any impropriety in the purchase of 2 River Terrace Apartment 12J.
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 12 of 22 PageID: 1171




before pursuing forfeiture of these properties in the first place; guidelines which

include a mandatory pre-forfeiture net equity assessment. JM § 9-111.120. The

release of properties designated for forfeiture more than two years after their

designation on the basis of value would indicate that either the Government failed

to follow the proper procedures and simply named everything that they could think

of and are now required to backtrack, or that they are using the issue of value

“concerns” as a smokescreen for the lack of traceability to any purportedly criminal

conduct.

      The forfeiture question and the grounds for the release of the properties

becomes most significant in light of the actual language of the Indictment. The

language of the Indictment – and, accordingly, the evidentiary theory that was

presented to the Grand Jury – seeks the forfeiture of property “that constitutes or is

derived from proceeds traceable to the commission of the charged wire fraud and

securities fraud offenses,” then goes on to list the two released real properties as well

as other real property and several third-party bank accounts. 7 This language makes

it clear that, whatever their current position as to the value of these real properties

may be, the Government at the time of the Grand Jury presentment was describing


7
  As the Government relies heavily upon Mr. Parmar’s lack of standing to challenge
the seizure of bank account assets traceable to third parties, one can only hope that
the Government has actually provided those third parties with the appropriate notice
so that they may assert their own property rights, particularly since Mr. Parmar
cannot forfeit an interest that he does not hold.
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 13 of 22 PageID: 1172




these assets to the Grand Jurors as proceeds of the charged crimes. This is significant

because it is clearly untrue, thus impairing the integrity of the Grand Jury

proceedings. Moreover, the inclusion of these million dollar properties as proceeds

of the alleged fraud would have had the effect of magnifying the Grand Jury’s

perception of the depth and breadth of the purportedly fraudulent conduct.

      The Colts Neck location was purchased in 2000, well over a decade before

the alleged wire fraud or securities fraud. The River Terrace location was purchased

in February of 2016, almost a year before the closing of the Go Private Transaction

that supposedly led to the enrichment of the conspirators and before Chinh Chu and

his company had made their first offer to bring the company private. Each of these

transactions was a matter of public record well known to the Government at the time

of the Grand Jury presentation.

      Throughout their response to Mr. Parmar’s motions, the Government has

relied heavily upon the fact that Mr. Parmar, who does not have access to the Grand

Jury minutes, is forced to rely upon speculation in making his claims that the

presentation of the case constituted governmental misconduct which rose to the level

of impairing the integrity of the Grand Jury’s proceedings. While the Government

is quite correct that these allegations perforce rely on some level of speculation, that

speculation is founded on a common sense analysis of the evidence as revealed by

the Government’s own disclosures. The forfeiture provision in the Indictment is a
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 14 of 22 PageID: 1173




case in point. In order to pursue assets that were clearly not traceable as the proceeds

of charged criminal activity for the purpose of forfeiture on the grounds of

traceability, the Government must have presented willfully false testimony regarding

those properties to the Grand Jury – in essence, perjurious testimony in violation of

18 U.S.C. § 1623. The Government then goes on to compound this blatantly

improper conduct by averring to this Court that the properties really just raise

“concerns” about their value despite each property being valued in the range of

millions of dollars. Thus, while the forfeiture allegation may be the most minimal

aspect of the Indictment in the ordinary course of business, in this particular case it

becomes a poster child example of the Government’s blatant misconduct. Indeed,

by placing federal liens on the above-described properties and preventing Mr.

Parmar from enjoying their full use, the Government team themselves potentially

violated the New Jersey Code of Criminal Justice, Section 2C:20-3(b) (“A person is

guilty of theft if he unlawfully transfers any interest in immovable property of

another with purpose to benefit himself or another not entitled thereto”).

      Similarly, and equally disturbingly, the Government listed two bank accounts

held in the name of First Connect Center Investors Fund LP in the same forfeiture

allegation, again describing them as proceeds traceable to the commission of the

charged offenses. Yet the Government was well aware – having itself produced a
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 15 of 22 PageID: 1174




funds flow chart to that effect both in discovery and in court filings 8 – that the funds

in these accounts originated from Anil Sharma, who is not alleged to be a conspirator

or aid to the conspiracy. The Government’s response to this is to note that Mr.

Parmar does not have standing to protest the improper seizure of funds from a third

party. While an accurate point, the question of standing is one that simply leads the

Court down a side path of diversion away from the misconduct involved in the

seizure of funds from an unrelated third party in the first place. Mr. Parmar’s point

in protesting the seizure is not an effort to step into another’s shoes for standing

purposes but, rather, is yet another example of the irredeemable taint that has

permeated the Grand Jury and prosecutorial proceedings in this case.

      Therefore, it is clear that the forfeiture allegation, like the remainder of the

Indictment, suffers from a number of fatal flaws.

    THE GOVERNMENT’S ONGOING RELIANCE ON STOLEN EMAILS
       OBTAINED BOTH BEFORE AND AFTER THEIR SUBPOENA
              VIOLATES THE FOURTH AMENDMENT
      The Government claims that any reasonable expectation of privacy in the

constellationhealthgroup.com domain was forfeited by Mr. Parmar’s use of the

domain during the Go Private Transaction, drawing an analogy to a case arising in

the Eastern District of New York, United States v. Shkreli, Crim. No. 15-637, 2017



8
  The Government’s fund flow chart showing Anil Sharma as the funds’ originator
is attached hereto as Exhibit B.
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 16 of 22 PageID: 1175




WL 3608252, at *2 (E.D.N.Y. May 16, 2017).             This non-binding opinion is

distinguishable on several fronts. In Shkreli, the defendant attempting to assert his

privacy interest had held multiple corporate email addresses which, it appears from

the decision, he used interchangeably and then abandoned when he left his position

with the company in issue. Here, the usage of the constellationhealthgroup.com

domain was not used interchangeably; on the contrary, the orionhealthcorp.com

domain was used for all general company purposes by both Mr. Parmar and by other

employees and managers of the company, including Zaharis and Chivukula. The

constellationhealthgroup.com domain was primarily used for private purposes by

Mr. Parmar and his friends.

      It is also significant that Mr. Parmar did not abandon the domain when he was

forced out of his position at CHT, as evidenced by the fact that his own legal counsel

was still utilizing that email address to reach him in October of 2017 – indeed, it was

this communication that uncovered the theft of the domain and started the discussion

between Mr. Parmar’s counsel and John Altorelli, counsel for CC Capital and Chinh

Chu, to begin with. 9 In addition, the description of the emails at issue in Shkreli at

least implies that when the second domain was abandoned, it was abandoned without

any effort to maintain privacy or control over the domain. Here, on the contrary, the



9
  Attached hereto as Exhibit C is Mr. Parmar’s Declaration regarding this email
exchange and the origin and usage of the domain.
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 17 of 22 PageID: 1176




Government’s own response notes that the Private Investment Firm utilized

computer forensics professionals to recover emails from the system – a clear

indication that the emails were not simply “lying around” open to access. Moreover,

in Shkreli it was clear from the Court’s decision that one of the factors weighing

against an expectation of privacy was the existence of a written corporate policy

governing usage of the email system, to which the defendant had agreed. 10 No such

written policy existed in this case.

             Finally, the Government attempts to avoid the issue of the provenance

of the emails with a two-pronged approach: first, that the Private Investment Firm

voluntarily provided them and second, that because the Government’s subsequent

subpoena did not specify the constellationhealthgroup.com domain as a desired

source for production, they can’t be accountable for what they received. Each of

these arguments mirrors the Government’s central theme of maintaining a hands-off

approach to misconduct in any form.               Having been notified that the

constellationhealthgroup.com domain was private property early in their

investigation (as, indeed, John Altorelli had been notified in October of 2017) the

Government cannot now claim to have been unaware of the unsavory provenance of




10
  The existence of such a policy is frequently pointed to as an indicator as to whether
an expectation of privacy in email contents is reasonable. See e.g., Kaufman v.
SunGard Invest. Sys., 2006 U.S. Dist. LEXIS 28149 (N.J. Dist. Ct. 2006).
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 18 of 22 PageID: 1177




this line of evidence. Nor do they make any effort to make such a claim, 11 simply

shrugging their shoulders and asserting that as long as the Government was not the

initial thief, the status of the emails is irrelevant.

       Similarly, the argument that because the Government did not single out the

constellationhealthgroup.com emails as a source of material in their subpoena, any

such emails that the subpoena unearthed were not really the result of Government

action is one that disclaims responsibility while ignoring reality. The Government

does not provide the language of the subpoena that gave rise to emails from the

stolen domain, but it is quite clear that there was no instruction attached to respect

the privacy of the pirated emails or to remove them from disclosures. On the

contrary, the Government continued to willingly accept and rely upon stolen

property in violation of N.J. Stat. § 2C:20-7. No matter how often the Government

repeats its “hands in the air” claim that they didn’t tell the “Private Investment Firm”

to mine a private domain for emails and therefore cannot be held accountable, the


11
   The Government does claim that their investigation commenced “months” after
the theft of the emails, alleging that it began in December of 2017 (see p. 83). This
timeline is belied by both the Department of Justice warnings to Bank of America
on January 27, 2017, before the Go Private Transaction closed and, more
significantly, by the fact that Department of Justice personnel met with Mr. Parmar
about the Go Private in Manhattan on April 14, 2017. As it is clear that the
Government was investigating the Go Private Transaction well in advance of the
October 2017 email exchange between counsel – and equally clear that the
Government is attempting to shift the timeline in its favor – this allegation in the
Opposition Brief provides further grounds for an evidentiary hearing surrounding
the theft of the emails and the Government’s involvement or lack thereof.
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 19 of 22 PageID: 1178




Court cannot ignore apparent violations of the law. 12 Similar to the situation

involving potential false testimony proffered to the Grand Jury, the only appropriate

course of action if the Court remains in doubt regarding the emails would be to hold

a suppression hearing to determine whether Mr. Parmar’s rights were indeed violated

by the Government’s actions relating to the Private Investment Firm and the stolen

emails.

     THE CURRENT PROSECUTORIAL TEAM IS IRREDEEMABLY
                        TAINTED
      The shortest shrift in the entire opposition brief is given to Mr. Parmar’s

motion to disqualify the current prosecutorial team, which is addressed by little more

than dismissive language and the implication that Mr. Parmar is making it all up.

Although the Government does briefly point out that their investigative process, such

12
   It is clear from the Government’s description of their receipt of the emails from
private parties that they were unconcerned with how the emails were obtained.
Despite having been informed of both the initial hacking into and unauthorized
access of Mr. Parmar’s documents and communications from the
constellationhealthgroup.com domain and the hacking and theft later done by
MOSAIC under direction from Chinh Chu, the Government did not act to enforce
18 U.S.C. § 2701 or any of the other laws broken by the conduct reported to them.
A hearing is therefore necessary to determine whether the Government extended
immunity or otherwise agreed not to charge their potential witnesses with these
serious violations of the law in exchange for their cooperation with the Government.
Mr. Parmar asks the Court to order the Government to inform the defense of any
such written or oral agreements or grants of immunity that may exist. The existence
of any such agreement, even the existence of any act encouraging or willful
blindness towards the potential witnesses to break the law, whether formal or
otherwise, between the Government and the purported victims could establish a
potential constructive agency relationship directly affecting the admissibility of
evidence at trial.
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 20 of 22 PageID: 1179




as it may be, is not out in the open and thus it is theoretically possible that they did

do or are doing an investigation into Chinh Chu’s illegal conduct, the barely

concealed ridicule with which the threats to Mr. Parmar are addressed belies any

such possibility. The Government dismisses Mr. Parmar’s concerns, not to mention

the threats and the provable cyber-attacks, as being “baseless”, “frivolous” and “self-

serving.” See p. 99. It is abundantly clear that no serious investigation into Chinh

Chu’s conduct has been done and seems likely that not even a cursory inquiry has

taken place. This is so despite the extraordinarily grave implications stemming from

Chu’s conduct and that of his employees and the potential impact on the

Government’s case.

        On the contrary, the Government’s dismissive response simply proves Mr.

Parmar’s point – that the current prosecutorial team, rather than being the guardian

of the laws and rights of the American people envisaged by the justice system, has

become irredeemably prejudiced in their handling of this matter and must be

replaced. A prosecutor’s duty is to seek justice, regardless of the identities and

backgrounds of the victims and perpetrators of the crimes at issue; it is not to play

favorites and close one’s eyes to a possibility that one might find distasteful. Here,

by refusing to even contemplate the possibility that Mr. Parmar has been threatened

and been the victim of cyber-hacking not once, but repeatedly over the course of

these    proceedings,   the   current   prosecutorial   team    has   abdicated    their
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 21 of 22 PageID: 1180




responsibilities. 13   As a result, they must be disqualified and replaced with

representatives with a more comprehensive understanding of the ethical obligations

and nuances of representing the Government of the United States.

                                  CONCLUSION

       For all the reasons stated herein, Mr. Parmar respectfully requests that this

Court issue an Order dismissing the Indictment, or disqualifying the current

prosecution team and directing the Government to assign new, untainted personnel

to the prosecution of the instant Indictment, or ordering evidentiary hearings to

further develop the record, and for such other and further relief as this Court deems

appropriate.




13
   Equally if not more disturbing is the Government’s effort to imply this Court’s
support for their willful blindness. The Government cites to this Court’s decision in
Alpha Cepheus, LLC, et al. v. Chinh Chu et al., 18-cv-14322 as if the Court had
previously considered the early threats to Mr. Parmar and dismissed them on their
merits. However, as this Court is well aware, a significant basis of that early order
– which came years before some of the conduct referenced in the Motion to
Disqualify and in the context of a civil proceeding and application for a temporary
restraining order – was the lack of standing of the individuals seeking the order in a
case in which the plaintiffs were corporate entities. The Court’s letter Order was not
and did not pretend to be a determination on the merits.
Case 2:18-cr-00735-MCA Document 117 Filed 06/17/21 Page 22 of 22 PageID: 1181




Dated:      June 17, 2021
            New York, New York


                           Respectfully submitted,



                                   /s/ Jeffrey C. Hoffman

                                   Jeffrey C. Hoffman
                                   Windels Marx Lane & Mittendorf LLP
                                   156 West 56th Street
                                   New York, NY 10019
                                   T. 212.237.1000
                                   jhoffman@windelsmarx.com
